MILLER, Senior Judge,
concurring in the result:
Appellant’s attack on the constitutionality of Article 125, UCMJ, 10 U.S.C. § 925 as it pertains to consenting heterosexual adults fails for two reasons: First, the sodomy offense of which appellant stands convicted occurred between two service members in a military barracks room located on a military reservation in a foreign country. Any constitutionally protected right to privacy under these circumstances must, in my view, give way to the military’s right — indeed obligation — to curb promiscuity and sexual misconduct among service members. In balancing these competing rights, the balance should be struck in favor of the needs of discipline in the military service.
Second, the questionable nature of the conduct as “consensual” would doubtless make more difficult an attempt by the military to intrude on the intimate sexual relations between consenting adults, carried out under secluded conditions. See Griswold v. Connecticut, 381 U.S. 479, 85 S.Ct. 1678, 14 L.Ed.2d 510 (1965). However, in my view the Court need not reach the difficult determination of whether a compelling military interest underlies and justifies the application of the sodomy statute to this conduct. The relations in this case were not private and appellant has no right which he may assert. While the act complained of took place behind a closed door, this is not to say that the conduct was “private.” This term has a more precise meaning in its constitutional context. The right to privacy extends to the performance of an act which is personal to the one performing it and has no meaningful effect on others. Lovisi v. Slayton, 363 F.Supp. 620, 625 (E.D.Va.1973).
The burden is on the appellant to show that privacy was not waived and that the act was within the secluded confines of the bed chamber. In my opinion, appellant by his outrageous conduct, which began with a sexual orgy including buggery, fellatio, bondage, sadism, and culminated in appel*1012lant’s inflicting a cut on his sexual partner’s throat five inches long missing her jugular vein by a quarter to one-half inch, relinquished any right of privacy which may have existed. As a matter of course, appellant’s conduct would become a matter of public knowledge during the course of the ensuing investigation. Appellant could not expect otherwise. As such, appellant relinquished his right to privacy in the performance of these acts and could lawfully be prosecuted.